COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 GUILLERMO GAMEZ,                              §
                                                              No. 08-13-00133-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               371st District Court
 THE STATE OF TEXAS,                           §
                                                            of Tarrant County, Texas
                  Appellee.                    §
                                                                (TC# 1289672D)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF JANUARY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.